
	
		II
		111th CONGRESS
		1st Session
		S. 1217
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Ms. Stabenow (for
			 herself, Mrs. Lincoln, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to improve and protect rehabilitative services and case management services
		  provided under Medicaid to improve the health and welfare of the Nation’s most
		  vulnerable seniors and children.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Medicaid Services Restoration Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Rehabilitative Services Protections
					Sec. 101. Inclusion of therapeutic foster care as medical
				assistance.
					Sec. 102. Reasonable and efficient payment methodologies for
				rehabilitative services.
					Sec. 103. Inclusion of attainment and retention of functional
				status in rehabilitative services.
					Sec. 104. Clarification of coverage of EPSDT services for
				children receiving inpatient psychiatric hospital services.
					Sec. 105. Third party liability clarification relating to
				diagnostic, screening, preventive, and rehabilitative services.
					Sec. 106. Effective date.
					TITLE II—Case Management and Targeted Case Management
				Protections
					Sec. 201. Third party liability clarification relating to case
				management and targeted case management.
					Sec. 202. Reasonable and efficient payment methodologies for
				case management services.
					Sec. 203. Protecting health and safety.
					Sec. 204. Codification of Olmstead standard; protecting
				children.
					Sec. 205. Assuring appropriate case management.
					Sec. 206. Effective date.
				
			IRehabilitative Services
			 Protections
			101.Inclusion of therapeutic foster care as
			 medical assistanceSection
			 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
				(1)in subsection (a)—
					(A)in paragraph (27), by striking
			 and at the end;
					(B)by redesignating paragraph (28) as
			 paragraph (29); and
					(C)by inserting after paragraph (27) the
			 following new paragraph:
						
							(28)therapeutic foster care services described
				in subsection (y); and
							;
				and
					(2)by adding at the end the following new
			 subsection:
					
						(y)(1)For purposes of subsection (a)(28),
				therapeutic foster care services described in this subsection are services
				provided for children who have not attained age 21, and, as a result of mental
				illness, other emotional or behavioral disorders, medically fragile conditions,
				or developmental disabilities need the level of care normally provided in an
				institution (including a psychiatric residential treatment facility) or nursing
				facility but who can be cared for in a community placement, through therapeutic
				foster care programs that—
								(A)are licensed by the State and accredited by
				the Joint Commission on Accreditation of Healthcare Organizations, the
				Commission on Accreditation of Rehabilitation Facilities, or the Council on
				Accreditation;
								(B)provide structured daily activities,
				including the development, improvement, monitoring, and reinforcing of
				age-appropriate social, communication and behavioral skills, crisis
				intervention and crisis support services, medication monitoring, counseling,
				and case management, and may furnish other intensive community services;
				and
								(C)provide foster care parents with
				specialized training and consultation in the management of children with mental
				illness, other emotional or behavioral disorders, medically fragile conditions,
				or developmental disabilities, and specific additional training on the needs of
				each child provided such services.
								(2)In making coverage determinations under
				paragraph (1), a State may employ medical necessity criteria that are similar
				to the medical necessity criteria applied to coverage determinations for other
				services and supports under this
				title.
							.
				102.Reasonable and efficient payment
			 methodologies for rehabilitative servicesSection 1905(a)(13) of the Social Security
			 Act (42 U.S.C. 1396d(a)(13)), as amended by section 103, is amended by
			 inserting (and which reimbursement for, in the case of rehabilitative
			 services, may be made through the establishment of reasonable and efficient
			 payment methodologies, including fee-for-service payments, case rates, daily
			 rates, or other forms of capitated payment after
			 status.
			103.Inclusion of attainment and retention of
			 functional status in rehabilitative servicesSection 1905(a)(13) of the Social Security
			 Act (42 U.S.C. 1396d(a)(13)) is amended by striking and restoration of
			 an individual to the best possible functional level and inserting
			 , restoration of an individual to the best possible functional level, or
			 attainment or retention of the individual's best possible functional
			 status.
			104.Clarification of coverage of EPSDT services
			 for children receiving inpatient psychiatric hospital servicesSection 1905(h)(1) of the Social Security
			 Act (42 U.S.C. 1396d(h)(1)) is amended—
				(1)in subparagraph (B), by striking
			 and at the end;
				(2)in subparagraph (C), by adding
			 and after the semicolon; and
				(3)by inserting after subparagraph (C), the
			 following new subparagraph:
					
						(D)services described in subsection (r) which
				are provided on an inpatient or outpatient basis to an individual receiving
				inpatient services described in subparagraph (A), (B), or
				(C).
						.
				105.Third party liability clarification
			 relating to diagnostic, screening, preventive, and rehabilitative
			 servicesSection 1903(c) of
			 the Social Security Act (42 U.S.C. 1396b(c)) is amended—
				(1)by inserting (1) after
			 (c); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Nothing in this title shall be construed as
				prohibiting or restricting, or authorizing the Secretary to prohibit or
				restrict, payment under subsection (a) for medical assistance for services
				provided under section 1905(a)(13) to eligible individuals furnished by
				qualified providers under non-medical programs, provided, however, a State or
				local agency administering such plan shall comply with section
				1902(a)(25).
						.
				106.Effective
			 dateThe amendments made by
			 this title shall take effect as if enacted on July 1, 2008.
			IICase Management and Targeted Case
			 Management Protections
			201.Third party liability clarification
			 relating to case management and targeted case managementSection 1903(c) of the Social Security Act
			 (42 U.S.C. 1396b(c)), as amended by section 105, is amended by adding at the
			 end the following new paragraph:
				
					(3)Nothing in this title shall be construed as
				prohibiting or restricting, or authorizing the Secretary to prohibit or
				restrict payment under subsection (a) for medical assistance for services
				provided under section 1915(g) to eligible individuals furnished by qualified
				providers under non-medical programs, provided, however, a State or local
				agency administering such plan shall comply with section
				1902(a)(25).
					.
			202.Reasonable and efficient payment
			 methodologies for case management servicesSection 1915(g)(4) of the Social Security
			 Act (42 U.S.C. 1396n(g)(4)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Reimbursement for case management and
				targeted case management services may be made through the establishment of
				reasonable and efficient payment methodologies including fee-for-service
				payments, case rates, daily rates, or other forms of capitated
				payment.
					.
			203.Protecting health and safetySection 1915(c)(4) of the Social Security
			 Act (42 U.S.C. 1396n(c)(4)) is amended by adding after the second sentence the
			 following new sentence: “For the purpose of developing and monitoring the
			 implementation of the written plan of care required under paragraph (1), and to
			 assure the health and welfare of individuals, the State may require case
			 management services for each beneficiary and may limit the case managers
			 available with respect to case management services for eligible individuals in
			 order to ensure that the case managers for such individuals are capable of
			 ensuring that such individuals receive needed services.”.
			204.Codification of Olmstead standard;
			 protecting childrenSection
			 1915(g)(2)(A) of the Social Security Act (42 U.S.C. 1396n(g)(2)(A)) is
			 amended—
				(1)in clause (i), by striking services
			 which will and all that follows through the period and inserting
			 services furnished to assist individuals, eligible under the State plan
			 who reside in a community setting or are transitioning to a community setting,
			 in gaining access to needed medical, social, educational, and other services.
			 Such services may be offered by staff of non-medical programs or those who
			 contract with non-medical programs, so long as such individuals are qualified
			 providers under the State plan under this title and the case management
			 services are distinct from the direct services of the non-medical
			 program.;
				(2)by redesignating clause (ii) as clause
			 (iii); and
				(3)by inserting after clause (i) (as amended
			 by paragraph (1)), the following new clause:
					
						(ii)For purposes of providing case management
				services, individuals (other than individuals who have attained age 22 but not
				attained age 65 and are patients in an institution for mental diseases or
				individuals who are inmates of public institutions) may be considered to be
				transitioning to a community setting for up to the last 180 days of an
				institutional
				stay.
						.
				205.Assuring appropriate case
			 managementSection 1915(g)(4)
			 of the Social Security Act (42 U.S.C. 1396n(g)(4)), as amended by section 202,
			 is amended by adding at the end the following:
				
					(D)Nothing in this subsection shall be
				construed as prohibiting a State from providing case management or targeted
				case management services, as defined in subparagraphs (A) and (B),
				respectively, of paragraph (2), through multiple case managers to any
				individual who qualifies for medical assistance under the State plan, or to
				specific classes of individuals, or to individuals who reside in specified
				areas, selected by the State pursuant to this
				subsection.
					.
			206.Effective
			 dateThe amendments made by
			 this title shall take effect as if enacted on December 4, 2007.
			
